           Case 2:17-cv-03123-JAD-VCF Document 42 Filed 11/02/20 Page 1 of 3



   Matthew I. Knepper, Esq.
 1 Nevada Bar No. 12796
   Miles N. Clark, Esq.
 2 Nevada Bar No. 13848
 3 KNEPPER & CLARK LLC
   10040 W. Cheyenne Ave., Suite 170-109
 4 Las Vegas, NV 89129
   Phone: (702) 825-6060
 5 FAX: (702) 447-8048
   Email: matthew.knepper@knepperclark.com
 6 Email: miles.clark@knepperclark.com
 7 David H. Krieger, Esq.
 8 Nevada Bar No. 9086
   HAINES & KRIEGER, LLC
 9 8985 S. Eastern Ave., Suite 350
   Henderson, NV 89123
10 Phone: (702) 880-5554
   FAX: (702) 385-5518
11
   Email: dkrieger@hainesandkrieger.com
12
   Attorneys for Plaintiff
13
                                 UNITED STATES DISTRICT COURT
14                                    DISTRICT OF NEVADA
15
   OSCAR L. GARCIA; DONALD S.
16 SUTTON; and CLARENCE WILLIAMS,             Civil Action No.: 2:17-cv-03123-JAD-VCF
17                       Plaintiffs,
18 v.
   EQUIFAX INFORMATION SERVICES,              PLAINTIFFS’ MOTION TO LIFT STAY
19 LLC,
20                          Defendants.
21
22
23
24
25
26
27 / / /
28

                                             -1-
        Case 2:17-cv-03123-JAD-VCF Document 42 Filed 11/02/20 Page 2 of 3




1         Pursuant to this Court’s Order (ECF No. 41), Plaintiffs Oscar L. Garcia, Donald S. Sutton,
2 and Clarence Williams (“Plaintiffs”) hereby move this Court to lift stay and adjudicate Equifax’s
3 Information Services, LLC’s Motion to Dismiss on the merits.
4
5 Respectfully submitted this 2nd day of November, 2020
6
7                                                       KNEPPER & CLARK LLC

8                                                       /s/ Matthew Knepper
                                                        Matthew I. Knepper, Esq., SBN 12796
9
                                                        Miles N. Clark, Esq., SBN 13848
10                                                      5510 So. Fort Apache Road, Suite 30
                                                        Las Vegas, NV 89148
11                                                      Email: matthew.knepper@knepperclark.com
                                                        Email: miles.clark@knepperclark.com
12
13                                                      KRIEGER LAW GROUP LLC
                                                        David H. Krieger, Esq., SBN 9086
14                                                      2850 W Horizon Ridge Parkway, Suite 200
                                                        Henderson, NV 89052
15                                                      Email: dkrieger@kriegerlawgroup.com
16                                                      Counsel for Plaintiff

17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
           Case 2:17-cv-03123-JAD-VCF Document 42 Filed 11/02/20 Page 3 of 3




1
2
                                         CERTIFICATE OF SERVICE
3
4       I hereby certify that on November 2, 2020, and pursuant to the Federal Rules of Civil

5 Procedure, a true and correct copy of the foregoing PLAINTIFFS’ MOTION TO LIFT STAY
6
     was served via the U.S. District Court’s electronic filing system to the following:
7
8       Bradley T. Austin, Esq.
        SNELL & WILMER LLP
9
        3883 Howard Hughe-s Pkwy., Ste. 1100
10      Las Vegas, NV 89169
        Email: baustin@swlaw.com
11
        Bryan Zubay, Esq.
12
        KING & SPALDING LLP
13      1100 Louisiana, Ste. 4000
        Houston, TX 77002
14      Email: bzubay@kslaw.com
15      Misty L. Peterson, Esq.
16      Zachary A. McEntyre, Esq.
        KING & SPALDING
17      1180 Peachtree Street NE
        Atlanta, GA 30309
18      Email: mpeterson@kslaw.com
19      Email: zmcentyre@kslaw.com

20      Attorneys for Defendant
        Equifax Information Services, LLC
21
22
23                                                    /s/ Lucille Chiusano
                                                      Knepper & Clark LLC
24
25
26
27
28

                                                      -3-
